Title: From George Washington to Tench Tilghman, 2 November 1785
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 2d Novr 1785.

I had heard—with great concern—before your favor of the 13th Ulto came to hand, of your indisposition; and congratulate you very sincerely on your recovery.
I shall be much obliged to you for causing the enclosed letter to be safely delivered to Mr Rawlins—who, when here, promised to furnish me in nine days, with a plan and estimate for my new Room; since which (near, or quite as many weeks) I have not heard a tittle from, or of him.
It is the third time I have been served in this manner by workmen who have partly engaged to finish this room. All I now ask of Mr Rawlins is, to put me upon a certainty; as I am determined, in case he disappoints me, to write to Ireland for a man, in his way, to compleat it. I am with great esteem & regard—Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington

